EXHIBIT 10.2


HSBC Loan #: 11-4004213

GUARANTY OF RECOURSE CARVEOUTS
THIS GUARANTY (this “Guaranty”) is executed as of July 1, 2015 by SOTHEBY’S, a
Delaware corporation, having an address at 1334 York Avenue, New York, New York
10021 (whether one or more collectively referred to as “Guarantor”), for the
benefit of HSBC BANK USA, NATIONAL ASSOCIATION, a bank organized under the laws
of the United States of America, having an address at 452 Fifth Avenue,
New York, New York 10018 (“HSBC”), acting in its capacity as agent (HSBC in such
capacity, together with its successors and assigns in such capacity, “Agent”)
for the Ratable benefit of HSBC, acting in its individual capacity as a lender,
and any other co-lenders as may exist from time to time (collectively, with HSBC
in its individual capacity as a lender, “Lenders”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Loan Agreement, dated of even date herewith,
by and among Borrower, Agent and Lenders (together with all extensions,
renewals, modifications, substitutions and amendments thereof, the “Loan
Agreement”), Agent has agreed to administer and Lenders have agreed to make a
loan to 1334 YORK, LLC, a Delaware limited liability company (“Borrower”) in the
principal amount of Three Hundred Twenty-Five Million and No/100 Dollars
($325,000,000.00) (the “Loan”), which Loan is evidenced by that certain
Consolidated, Amended and Restated Promissory Note, dated the date hereof,
executed by Borrower and payable to the order of Lenders according to their
respective ratable shares of the Loan (collectively, together with all
extensions, renewals, modifications, substitutions and amendments thereof, the
“Note”);
WHEREAS, Lenders are not willing to make the Loan, or otherwise extend credit,
to Borrower unless Guarantor unconditionally guarantees payment and performance
to Lenders of the Guaranteed Obligations (as herein defined); and
WHEREAS, Guarantor is the owner of a direct or indirect interest in Borrower,
and Guarantor will directly benefit from Lenders making the Loan to Borrower.
NOW, THEREFORE, as an inducement to Lenders to make the Loan to Borrower and to
extend such additional credit as Lenders may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:
ARTICLE I
NATURE AND SCOPE OF GUARANTY
1.1    Guaranty of Obligation. Guarantor hereby irrevocably, absolutely and
unconditionally guarantees to Agent and Lenders and their respective successors
and assigns the payment and performance of the Guaranteed Obligations as and
when the same shall be due and payable, whether by lapse of time, by
acceleration of maturity or otherwise. Guarantor hereby

USActive 32932202.9

--------------------------------------------------------------------------------



irrevocably and unconditionally covenants and agrees that it is liable for the
Guaranteed Obligations as a primary obligor.
1.2    Definitions. The following terms shall have the respective meanings set
forth below. All other capitalized terms used herein and not otherwise defined,
shall have the respective meanings ascribed to such terms in the Loan Agreement.
“Guaranteed Obligations” means
(a)    the obligations or liabilities of Borrower to Agent and/or Lenders for
any actual loss, damage (excluding punitive, special, incidental or speculative
damage), cost, expense, liability, claim or other obligation incurred by Agent
and/or Lenders (including attorneys’ fees and costs reasonably incurred) arising
out of or in connection with any of the following:
(i)    fraud or intentional material misrepresentation by Borrower or Guarantor
in connection with the Loan;
(ii)    the willful misconduct by Borrower ;
(iii)    the non-performance of any obligations of Guarantor in connection with
the indemnification provisions in the ADA and Environmental Indemnity or in the
Mortgage concerning environmental laws, Hazardous Substances and asbestos and
any indemnification of Agent and/or Lenders with respect thereto in either
document;
(iv)    (A) the removal or disposal of any portion of the Property after an
Event of Default or (B) any physical waste of the Property caused by an
intentional act or gross negligence;
(v)    the misapplication, misappropriation or conversion by Borrower of (A) any
Proceeds, (B) any Award and (C) any Rents following an Event of Default;
(vi)    failure to pay charges for labor or materials or other charges that can
create Liens on any portion of the Property to the extent of available cash flow
from the Property paid to Borrower as rent under the Master Lease and without
any obligation of any direct or indirect equity owner of Borrower to make any
payment or capital contribution in connection therewith; and
(vii)    any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Agent upon a foreclosure
of the Property or action in lieu thereof, except (a) to the extent any such
security deposits were applied in accordance with the terms and conditions of
any of the Leases prior to the occurrence of the Event of Default that gave rise
to such

USActive 32932202.9    -2-

--------------------------------------------------------------------------------



foreclosure or action in lieu thereof or (b) Borrower is prohibited from
delivering any such deposit to Agent pursuant to any applicable law;
(viii)    Borrower fails to maintain its status as a single purpose entity as
set forth in Section 3.1.23 of the Loan Agreement and such failure is cited as a
factor in the substantive consolidation of the Borrower with another Person;
(ix)    Borrower fails to obtain Agent’s prior consent to any subordinate
financing or other voluntary Lien encumbering the Property or any Indebtedness,
other than Indebtedness permitted pursuant to the Loan Document; and
(x)    if, at any time, the Master Lease is deemed, by operation of law or
otherwise, to not be a true lease.
Notwithstanding anything to the contrary in any of the Loan Documents, neither
Agent nor Lenders shall be deemed to have waived any right which Agent and/or
Lenders may have under Section 506(a), 506(b), 1111(b) or any other provisions
of the Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt owing to
Agent and/or Lenders in accordance with the Loan Documents; and
(b)    the obligations of Borrower to be liable for the payment of the full
amount of the Debt in the event that (i) intentionally omitted;
(ii) intentionally omitted; (iii) Borrower fails to obtain Agent’s prior consent
to any Transfer as required by the Mortgage or this Agreement; (iv) Borrower
files a voluntary petition under the Bankruptcy code or any other Federal or
state bankruptcy or insolvency law; (v) an Affiliate, officer, director, or
representative which Controls, directly or indirectly, Borrower files, or joins
in the filing of, an involuntary petition against Borrower under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, or solicits or
causes to be solicited petitioning creditors for any involuntary petition
against Borrower from any person; (vi) Borrower files an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law, or solicits or causes to be solicited petitioning
creditors for any involuntary petition from any Person; (vii) any Affiliate,
officer, director, or representative which Controls Borrower consents to or
acquiesces in or joins in an application for the appointment of a custodian,
receiver, trustee, or examiner for Borrower or any portion of the Property;
(viii) Borrower makes an assignment for the benefit of creditors, or admits, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due; or (ix) there occurs any termination, surrender,
cancellation, amendment, restatement, replacement, supplement or other
modification of the Master Lease or Master Lease Guaranty without Agent’s prior
written consent except as provided for in the Loan Agreement.
“Net Worth” shall mean the excess of total assets over total liabilities as
presented on Guarantor’s financial statements delivered in accordance with
Section 4.1 hereof.

USActive 32932202.9    -3-

--------------------------------------------------------------------------------



“Officer’s Certificate” shall mean, with respect to a Guarantor that is a
corporation, partnership, limited liability company or other entity, a
certificate delivered to Agent by such Guarantor, which is signed by an
authorized senior officer of such Guarantor, by such Guarantor’s managing member
or general partner, as applicable, and with respect to a Guarantor that is a
natural person, a certificate signed and delivered to Agent by such Guarantor.
Required Minimum Net Worth” shall mean $425,000,000.00
1.3    Nature of Guaranty. This Guaranty is an irrevocable, unconditional,
absolute, continuing guaranty of payment and performance and not a guaranty of
collection. This Guaranty may not be revoked by Guarantor and shall continue to
be effective with respect to any Guaranteed Obligations arising or created after
any attempted revocation by Guarantor and after (if Guarantor is a natural
person) Guarantor’s death (in which event this Guaranty shall be binding upon
Guarantor’s estate and Guarantor’s legal representatives and heirs). The fact
that at any time or from time to time the Guaranteed Obligations may be
increased or reduced shall not release or discharge the obligation of Guarantor
to Lenders with respect to the Guaranteed Obligations. This Guaranty may be
enforced by Agent on behalf of Lenders and any subsequent holder of the Note and
shall not be discharged by the assignment or negotiation of all or part of the
Note.
1.4    Guaranteed Obligations Not Reduced by Offset. The Guaranteed Obligations
and the liabilities and obligations of Guarantor to Agent and Lenders hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future offset, claim or defense of Borrower or any other party
against Agent and/or Lenders or against payment of the Guaranteed Obligations,
whether such offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise, except to the extent that such Guaranteed Obligations or other
liabilities and obligations have been paid or performed..
1.5    Payment By Guarantor. If all or any part of the Guaranteed Obligations
shall not be paid when due, whether at demand, maturity, acceleration or
otherwise, Guarantor shall, immediately upon demand by Agent and without
presentment, protest, notice of protest, notice of non-payment, notice of
intention to accelerate the maturity, notice of acceleration of the maturity or
any other notice whatsoever, pay in lawful money of the United States of
America, the amount due on the Guaranteed Obligations to Agent at Agent’s
address as set forth herein. Such demand(s) may be made at any time coincident
with or after the time for payment of all or part of the Guaranteed Obligations
and may be made from time to time with respect to the same or different items of
Guaranteed Obligations. Such demand shall be deemed made, given and received in
accordance with the notice provisions hereof. If the amount due on the
Guaranteed Obligations is not paid to Agent as aforesaid within five (5) days
after demand by Agent, the same shall bear interest at the Default Rate from the
date of demand until the date all of the Guaranteed Obligations have been paid
(which interest shall be included within the meaning of Guaranteed Obligations).
1.6    No Duty To Pursue Others. It shall not be necessary for Agent or Lenders
(and Guarantor hereby waives any rights which Guarantor may have to require
Agent or Lenders), in order to enforce the obligations of Guarantor hereunder,
first to (a) institute suit or exhaust its

USActive 32932202.9    -4-

--------------------------------------------------------------------------------



remedies against Borrower or others liable on the Loan or the Guaranteed
Obligations or any other person, (b) enforce Agent’s or Lenders’ rights against
any collateral which shall ever have been given to secure the Loan, (c) enforce
Agent’s or Lenders’ rights against any other guarantors of the Guaranteed
Obligations, (d) join Borrower or any others liable on the Guaranteed
Obligations in any action seeking to enforce this Guaranty, (e) exhaust any
remedies available to Agent or Lenders against any collateral which shall ever
have been given to secure the Loan, or (f) resort to any other means of
obtaining payment of the Guaranteed Obligations. Neither Agent nor Lenders shall
be required to mitigate damages or take any other action to reduce, collect or
enforce the Guaranteed Obligations.
1.7    Waivers. Guarantor agrees to the provisions of the Loan Documents and
hereby waives notice of (a) any loans or advances made by Agent and/or Lenders
to Borrower, (b) acceptance of this Guaranty, (c) any amendment or extension of
the Note, the Mortgage, the Loan Agreement or of any other Loan Documents,
(d) the execution and delivery by Borrower, Agent and Lenders of any other loan
or credit agreement or of Borrower’s execution and delivery of any promissory
notes or other documents arising under the Loan Documents or in connection with
the Property, (e) the occurrence of any breach by Borrower of any of the Loan
Documents or an Event of Default, (f) Lenders’ transfer or disposition of the
Guaranteed Obligations, or any part thereof, (g) sale or foreclosure (or posting
or advertising for sale or foreclosure) of any collateral for the Guaranteed
Obligations, (h) protest, proof of non-payment or default by Borrower, or
(i) any other action at any time taken or omitted by Agent or Lenders and,
generally, all demands and notices of every kind in connection with this
Guaranty, the other Loan Documents, any other documents or agreements
evidencing, securing or relating to any of the Guaranteed Obligations and the
obligations hereby guaranteed, except Guarantor does not waive the failure by
Agent and the Lenders to perform their respective obligations under the Loan
Agreement.
1.8    Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, immediately
upon demand by Agent, pay Agent all costs and expenses (including court costs
and reasonable attorneys’ fees) incurred by Agent in the enforcement hereof or
the preservation of Agent’s and Lenders’ rights hereunder. The covenant
contained in this Section shall survive the payment and performance of the
Guaranteed Obligations.
1.9    Effect of Bankruptcy. In the event that pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law or any
judgment, order or decision thereunder, Agent and/or Lenders must rescind or
restore any payment or any part thereof received by Agent and/or Lenders in
satisfaction of the Guaranteed Obligations, as set forth herein, any prior
release or discharge from the terms of this Guaranty given to Guarantor by Agent
and/or Lenders shall be without effect and this Guaranty shall remain in full
force and effect. It is the intention of Borrower and Guarantor that Guarantor’s
obligations hereunder shall not be discharged except by Guarantor’s performance
of such obligations and then only to the extent of such performance.
1.10    Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor hereby
unconditionally and irrevocably waives, releases and abrogates any and all
rights it may now or

USActive 32932202.9    -5-

--------------------------------------------------------------------------------



hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating the Guarantor to the rights of Agent and/or
Lenders), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from Borrower or any other party liable for
payment of any or all of the Guaranteed Obligations for any payment made by
Guarantor under or in connection with this Guaranty or otherwise, until payment
in full of the Debt; it being agreed that the foregoing shall not be construed
to prevent the Guarantor from receiving distributions from the Borrower, to the
extent permitted under the Loan Agreement.
1.11    Borrower. The term “Borrower” as used herein shall include any new or
successor corporation, association, partnership (general or limited), limited
liability company joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of Borrower or any interest in Borrower.
ARTICLE II    

EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS
Guarantor hereby consents and agrees to each of the following and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:
2.1    Modifications. Any renewal, extension, increase, modification, alteration
or rearrangement of all or any part of the Guaranteed Obligations, the Note, the
Mortgage, the Loan Agreement, the other Loan Documents or any other document,
instrument, contract or understanding between Borrower and Agent and/or Lenders
or any other parties pertaining to the Guaranteed Obligations or any failure of
Agent and/or Lenders to notify Guarantor of any such action.
2.2    Adjustment. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by Agent and/or Lenders to Borrower or any Guarantor.
2.3    Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other party at any time liable for
the payment of all or part of the Guaranteed Obligations; or any dissolution of
Borrower or Guarantor or any sale, lease or transfer of any or all of the assets
of Borrower or Guarantor or any changes in the shareholders, partners or members
of Borrower or Guarantor; or any reorganization of Borrower or Guarantor.
2.4    Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including without limitation the fact that (a) the
Guaranteed Obligations or any part thereof exceeds the amount permitted by law,
(b) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (c) the officers or representatives executing the Note, the Mortgage, the
Loan Agreement or the

USActive 32932202.9    -6-

--------------------------------------------------------------------------------



other Loan Documents or otherwise creating the Guaranteed Obligations acted in
excess of their authority, (d) the Guaranteed Obligations violate applicable
usury laws, (e) the Borrower has valid defenses, claims or offsets (whether at
law, in equity or by agreement) which render the Guaranteed Obligations wholly
or partially uncollectible from Borrower, other than performance of the
Guaranteed Obligations, to the extent of such performance, (f) the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed Obligations
or given to secure the repayment of the Guaranteed Obligations) is illegal,
uncollectible or unenforceable, or (g) the Note, the Mortgage, the Loan
Agreement or any of the other Loan Documents have been forged or otherwise are
irregular or not genuine or authentic, it being agreed that Guarantor shall
remain liable hereon regardless of whether Borrower or any other person be found
not liable on the Guaranteed Obligations or any part thereof for any reason.
2.5    Release of Obligors. Any full or partial release of the liability of
Borrower on the Guaranteed Obligations or any part thereof, or of any
co-guarantors, or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other parties will be liable to pay or perform the Guaranteed
Obligations, or that Agent and Lenders will look to other parties to pay or
perform the Guaranteed Obligations.
2.6    Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.
2.7    Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including, without limitation,
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranteed Obligations.
2.8    Care and Diligence. The failure of Agent and/or Lenders or any other
party to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including but not limited to any neglect,
delay, omission, failure or refusal of Agent and/or Lenders (a) to take or
prosecute any action for the collection of any of the Guaranteed Obligations or
(b) to foreclose, or initiate any action to foreclose, or, once commenced,
prosecute to completion any action to foreclose upon any security therefor, or
(c) to take or prosecute any action in connection with any instrument or
agreement evidencing or securing all or any part of the Guaranteed Obligations.
2.9    Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in

USActive 32932202.9    -7-

--------------------------------------------------------------------------------



contemplation of the benefits of, the validity, enforceability, collectability
or value of any of the collateral for the Guaranteed Obligations.
2.10    Offset. The fact that the Note, the Guaranteed Obligations and the
liabilities and obligations of the Guarantor to Agent and Lenders hereunder
shall not be reduced, discharged or released because of or by reason of any
existing or future right of offset, claim or defense of Borrower against Agent
and/or Lenders, or any other party, or against payment of the Guaranteed
Obligations, whether such right of offset, claim or defense arises in connection
with the Guaranteed Obligations (or the transactions creating the Guaranteed
Obligations) or otherwise, other than performance of the Guaranteed Obligations,
to the extent of such performance.
2.11    Merger. The reorganization, merger or consolidation of Borrower into or
with any other Person.
2.12    Preference. Any payment by Borrower to Agent and/or Lenders is held to
constitute a preference under bankruptcy laws or for any reason Agent and/or
Lenders are required to refund such payment or pay such amount to Borrower or
someone else.
2.13    Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to the Loan Documents, the Guaranteed Obligations, or the
security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof, it is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES
To induce Agent to enter into the Loan Documents and Lenders to enter into the
Loan Agreement and extend credit to Borrower, Guarantor represents and warrants
to Agent and Lenders as follows:
3.1    Benefit. Guarantor is an Affiliate of Borrower, is the owner of a direct
or indirect interest in Borrower, and has received, or will receive, direct or
indirect benefit from the making of this Guaranty with respect to the Guaranteed
Obligations.
3.2    Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Borrower and is familiar with the value of any and all collateral intended
to be created as security for the payment of the Note or Guaranteed Obligations;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.

USActive 32932202.9    -8-

--------------------------------------------------------------------------------



3.3    No Representation By Lenders. Neither Agent nor Lenders nor any other
party has made any representation, warranty or statement to Guarantor in order
to induce the Guarantor to execute this Guaranty.
3.4    Guarantor’s Financial Condition. As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is and will be solvent and has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities)
and debts, and has and will have property and assets sufficient to satisfy and
repay its obligations and liabilities.
3.5    Legality. The execution, delivery and performance by Guarantor of this
Guaranty and the consummation of the transactions contemplated hereunder do not
and will not contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, charge, lien, or any contract,
agreement or other instrument to which Guarantor is a party or which may be
applicable to Guarantor. This Guaranty is a legal and binding obligation of
Guarantor and is enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors’ rights.
3.6    Consents. No consent, approval, authorization or order of any court or
Governmental Authority or other Person is required for the execution, delivery
and performance by Guarantor of, or compliance by Guarantor with, this Guaranty
or the consummation of the transactions contemplated hereby, other than those
which have been obtained by Guarantor.
3.7    Litigation. There is no action, suit, proceeding or investigation pending
or, to Guarantor’s knowledge, threatened against Guarantor in any court or by or
before any other Governmental Authority, or labor controversy affecting
Guarantor or any of its properties, businesses, assets or revenues, which would
reasonably be expected to (a) materially and adversely affect the ability of
Guarantor to carry out the transactions contemplated by this Agreement,
(b) materially and adversely affect the value of its property, (c) impair the
use and operation of its property or (d) impair Guarantor’s ability to pay its
obligations in a timely manner.
3.8    No Plan Assets. As of the date hereof and throughout the term of the Loan
(a) Guarantor is not and will not be an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, (b) none of the assets of
Guarantor constitutes or will constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Section 2510.3‑101, (c) Guarantor is not and
will not be a “governmental plan” within the meaning of Section 3(32) of ERISA
and (d) transactions by or with Guarantor are not and will not be subject to
state statutes regulating investment of, and fiduciary obligations with respect
to, governmental plans.
3.9    Financial and Other Information. All financial data that have been
delivered to Agent and/or Lenders in respect of Guarantor (a) are true, complete
and correct in all material respects, (b) accurately represent the financial
condition of Guarantor as of the date of such reports, and (c) have been
prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein. Guarantor does not have any contingent liabilities,
liabilities for Taxes,

USActive 32932202.9    -9-

--------------------------------------------------------------------------------



unusual forward or long‑term commitments or unrealized or anticipated losses
from any unfavorable commitments that are known to Guarantor and reasonably
likely to have a materially adverse effect on Guarantor, except as referred to
or reflected in said financial statements. Since the date of the financial
statements, there has been no material adverse change in the financial
condition, operations or business of Guarantor from that set forth in said
financial statements. All documents furnished to Agent and/or Lenders by or on
behalf of Guarantor, as part of or in support of the Loan application or
pursuant to this Guaranty or any of the other Loan Documents, are true, correct,
complete in all material respects and accurately represent the matters to which
they pertain as of the dates made and there have been no materially adverse
changes with respect to such matters since the respective dates thereof.
3.10    Tax Filings. Guarantor has filed (or has obtained effective extensions
for filing) all federal income and other material federal, state and local Tax
returns required to be filed and has paid or made adequate provision for the
payment of all federal income and other material federal, state and local Taxes
shown on such Tax returns. No deficiency for any material amount of Tax has been
asserted or assessed by the Internal Revenue Service or other applicable Tax
authority in writing against Guarantor that has not been satisfied by payment,
settled or withdrawn. Guarantor believes that its income Tax returns properly
reflect the income and income Taxes of Guarantor for the periods covered
thereby, subject only to reasonable adjustments required by the Internal Revenue
Service or other applicable Tax authority upon audit.
3.11    Survival. All representations and warranties made by Guarantor herein
shall survive the execution hereof.
ARTICLE IV    

COVENANTS
4.1    Financial Reporting. (a)  Guarantor shall keep and maintain or will cause
to be kept and maintained proper and accurate books and records, in accordance
with GAAP, reflecting the financial affairs of Guarantor. Agent shall have the
right from time to time during normal business hours upon reasonable notice to
Guarantor to examine such books and records at the office of Guarantor or other
Person maintaining such books and records and to make such copies or extracts
thereof as Agent shall desire.
(b)    Guarantor shall furnish Agent quarterly, within forty-five (45) days
following the end of each Fiscal Quarter, a complete copy of Guarantor’s
quarterly unaudited and year-to-date (i) balance sheet, (ii) income statements
and (iii) cash flow statement prepared for such quarter with respect to the
Guarantor. Such statements shall set forth Guarantor’s calculation of its Net
Worth.
(c)    Guarantor shall furnish Agent annually, within one hundred twenty (120)
days following the end of each Fiscal Year, a complete copy of Guarantor’s
annual financial statements audited by the Approved Accountant or other
independent certified public accountant acceptable to Agent prepared in
accordance with GAAP, including (i) a balance sheet, (ii) an income

USActive 32932202.9    -10-

--------------------------------------------------------------------------------



statement and (iii) a cash flow statement for Guarantor. Such statements shall
set forth Guarantor’s calculation of its Net Worth.
(d)    Guarantors’ financial statements delivered pursuant to Section 4.1(b) and
(c) shall be accompanied by an Officer’s Certificate stating that such quarterly
and/or annual financial statements, as applicable, present fairly the financial
condition and the results of operations of Guarantor and certifying as of the
date thereof whether to the best of such Guarantor’s knowledge there exists an
event or circumstance which constitutes a Default or Event of Default by
Guarantor under this Guaranty or any other Loan Documents and if such Default or
Event of Default exists, the nature thereof, the period of time it has existed
and the action then being taken to remedy the same.
(e)    Guarantor acknowledges the importance to Agent and Lenders of the timely
delivery of each of the items required by this Section 4.1 (each, a “Required
Financial Item” and collectively, the “Required Financial Items”). In the event
Guarantor fails to deliver to Agent any of the Required Financial Items within
the time frame specified herein (each such event, a “Reporting Failure”), upon
expiration of 20 days after notice by Lender to Guarantor of such failure, in
addition to constituting an Event of Default under the Loan Agreement and
without limiting Agent’s and Lenders’ other rights and remedies with respect to
the occurrence of such an Event of Default, Guarantor shall pay to Agent the sum
of $1,000.00 per occurrence for each Reporting Failure after the second
occurrence of such Reporting Failure within any calendar year period. It shall
constitute a further Event of Default under the Loan Documents if any such
payment is not received by Agent within thirty (30) days of the date on which
such payment is due, and Agent shall be entitled to the exercise of all of
Agent’s and Lenders’ rights and remedies provided hereunder.
4.2    Financial Covenants.
(a)    At all times during the term of the Loan, Guarantor shall have a tangible
Net Worth of not less than the Required Minimum Net Worth.
4.3    Due on Sale and Encumbrance; Transfers of Interests. Guarantor shall not
permit or suffer any Transfer (other than a Permitted Transfer) without the
prior written consent of Agent.
4.4    Dissolution. Guarantor shall not engage in any Transfer except to the
extent expressly permitted by the Loan Documents.
4.5    Principal Place of Business. Guarantor shall not change its chief
executive office or chief place of business set forth on Schedule I without
first giving Agent thirty (30) days’ prior notice.
4.6    ERISA. (a)  Guarantor shall not engage in any transaction which would
cause any obligation, or action taken or to be taken, hereunder (or the exercise
by Agent and/or Lenders of any of its rights under the Note, this Agreement or
the other Loan Documents) to be a non‑exempt (under a statutory or
administrative class exemption) prohibited transaction under the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

USActive 32932202.9    -11-

--------------------------------------------------------------------------------



(b)    Guarantor shall deliver to Agent such certifications or other evidence
from time to time throughout the term of the Loan, as requested by Agent in its
sole discretion, that (i) Guarantor is not an “employee benefit plan” as defined
in Section 3(3) of ERISA, which is subject to Title I of ERISA, or a
“governmental plan” within the meaning of Section 3(32) of ERISA; (ii) Guarantor
is not subject to state statutes regulating investments and fiduciary
obligations with respect to governmental plans; and (iii) one or more of the
following circumstances is true:
(A)    Equity interests in Guarantor are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3‑101(b)(2);
(B)    Less than twenty‑five percent (25%) of each outstanding class of equity
interests in Guarantor are held by “benefit plan investors” within the meaning
of 29 C.F.R. §2510.3‑101(f)(2); or
(C)    Guarantor qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3‑101(c) or (e).
ARTICLE V    

SUBORDINATION OF CERTAIN INDEBTEDNESS
5.1    Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the person or persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by Guarantor. The Guarantor Claims shall include without limitation
all rights and claims of Guarantor against Borrower (arising as a result of
subrogation or otherwise) as a result of Guarantor’s payment of all or a portion
of the Guaranteed Obligations. After the occurrence and during the continuance
of an Event of Default, Guarantor shall not receive or collect, directly or
indirectly, from Borrower or any other party any amount upon the Guarantor
Claims.
5.2    Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Guarantor as debtor, Agent shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims. Guarantor hereby assigns such
dividends and payments to Agent for the benefit of Lenders. Should Agent
receive, for application against the Guaranteed Obligations, any dividend or
payment which is otherwise payable to Guarantor and which, as between Borrower
and Guarantor, shall constitute a credit against the Guarantor Claims, then,
upon payment to Agent in full of the Guaranteed Obligations, Guarantor shall
become subrogated to the rights of Lenders to the extent that such payments to
Agent on the Guarantor Claims have contributed toward the liquidation of the
Guaranteed Obligations, and such

USActive 32932202.9    -12-

--------------------------------------------------------------------------------



subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Agent had not received dividends or
payments upon the Guarantor Claims.
5.3    Payments Held in Trust. In the event that, notwithstanding anything to
the contrary in this Guaranty, Guarantor should receive any funds, payment,
claim or distribution which is prohibited by this Guaranty, Guarantor agrees to
hold in trust for Agent an amount equal to the amount of all funds, payments,
claims or distributions so received, and agrees that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions so
received except to pay them promptly to Agent, and Guarantor covenants promptly
to pay the same to Agent.
5.4    Liens Subordinate. Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon Borrower’s assets securing
payment of the Guarantor Claims shall be and remain inferior and subordinate to
any liens, security interests, judgment liens, charges or other encumbrances
upon Borrower’s assets securing payment of the Guaranteed Obligations,
regardless of whether such encumbrances in favor of Guarantor or Agent or
Lenders presently exist or are hereafter created or attach. Without the prior
written consent of Agent, Guarantor shall not (a) exercise or enforce any
creditor’s right it may have against Borrower, or (b) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including without limitation the commencement of, or
joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any liens, mortgage, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on assets of
Borrower held by Guarantor.
ARTICLE VI    

MISCELLANEOUS
6.1    Waiver. No failure to exercise, and no delay in exercising, on the part
of Agent and/or Lenders, any right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right. The rights of Agent and
Lenders hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Guaranty, nor consent to
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.
6.2    Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a “Notice”) required, permitted, or
desired to be given hereunder shall be in writing sent by registered or
certified mail, postage prepaid, return receipt requested, or delivered by hand
or reputable overnight courier addressed to the party to be so notified at its
address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 6.2,
provided, however, that any Required Financial Items may be sent by electronic
mail. Any Notice shall be deemed to have been received: (a) three (3) days after
the date such Notice is mailed, (b) on the date of delivery by hand if delivered

USActive 32932202.9    -13-

--------------------------------------------------------------------------------



during business hours on a Business Day (otherwise on the next Business Day),
and (c) on the next Business Day if sent by an overnight commercial courier, in
each case addressed to the parties as follows:
If to Agent:
HSBC Bank USA, National Association, as Agent

545 Washington Boulevard, 10th Floor
Jersey City, New Jersey 07310
Attention: Commercial Mortgage Servicing Department
with a copy to:
HSBC Bank USA, National Association, as Agent

452 Fifth Avenue
New York, New York 10018
Attention: Kristin E. Larson
with a copy to:
Cadwalader, Wickersham & Taft LLP

One World Financial Center
New York, New York 10281
Attention: Steven M. Herman, Esq.
If to Lenders:
at their respective addresses set

forth in the Loan Agreement
If to Guarantor:
Sotheby’s
1334 York Avenue
New York, New York 10021
Attention: Michael Gillis and General Counsel

with a copy to:
Morrison & Foerster LLP
250 West 55th Street
New York, New York 10019
Attention: Mark Edelstein and Tushna Gamadia

6.3    Governing Law; Submission to Jurisdiction. This Guaranty shall be
governed by and construed in accordance with the laws of the State of New York
and the applicable laws of the United States of America. Any legal suit, action
or proceeding against Agent and/or Lenders or Guarantor arising out of or
relating to this Guaranty may at Agent’s and/or Lenders’ option be instituted in
any Federal or State court in the City of New York, County of New York, pursuant
to Section 5-1402 of the New York General Obligations Law and each of Guarantor,
Agent and each Lender waives any objections which it may now or hereafter have
based on venue and/or forum non conveniens of any such suit, action or
proceeding, and Guarantor hereby irrevocably submits to the jurisdiction of any
such court in any suit, action or proceeding. Guarantor does hereby designate
and appoint:
Corporation Service Company
80 State Street
Albany, New York 12207

USActive 32932202.9    -14-

--------------------------------------------------------------------------------



as its authorized agent to accept and acknowledge on its behalf service of any
and all process which may be served in any such suit, action or proceeding in
any Federal or State court in New York, New York, and agrees that service of
process upon said agent at said address and written notice of said service
mailed or delivered to Guarantor in the manner provided herein shall be deemed
in every respect effective service of process upon Guarantor in any such suit,
action or proceeding in the State of New York.
6.4    Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
6.5    Amendments. This Guaranty may be amended only by an instrument in writing
executed by the party or an authorized representative of the party against whom
such amendment is sought to be enforced.
6.6    Joint and Several; Parties Bound; Assignment; Gender. If Guarantor
consists of more than one person or party, the obligations and liabilities of
each such person or party shall be joint and several. All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the Person or Persons referred to may
require. Without limiting the effect of specific references in any provision of
this Agreement, the term “Guarantor” shall be deemed to refer to each and every
Person constituting a Guarantor from time to time, as the sense of a particular
provision may require, and to include the respective heirs, executors,
administrators, legal representatives, successors and assigns of each such
Person, all of whom shall be bound by the provisions of this Agreement;
provided, however, that no obligation of Guarantor may be assigned except with
the prior written consent of Agent. This Agreement shall inure to the benefit of
Agent and Lenders and their respective successors and assigns forever.
6.7    Headings. The headings and captions of various paragraphs of this
Guaranty are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.
6.8    Recitals. The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
6.9    Counterparts. To facilitate execution, this Guaranty may be executed in
as many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single instrument. It shall not be necessary in
making proof of this Guaranty to produce or account for more than a single

USActive 32932202.9    -15-

--------------------------------------------------------------------------------



counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.
6.10    Rights and Remedies. If Guarantor becomes liable for any Indebtedness
owing by Borrower to Lenders, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Agent and Lenders hereunder shall be cumulative of any and all
other rights that Agent and/or Lenders may ever have against Guarantor. The
exercise by Agent of any right or remedy hereunder or under any other
instrument, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.
6.11    Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTOR, AGENT AND LENDERS WITH RESPECT TO GUARANTOR’S GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR, AGENT AND LENDERS
AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE
OF DEALING BETWEEN GUARANTOR, AGENT AND LENDERS, NO COURSE OF PERFORMANCE, NO
TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR, AGENT AND LENDERS.
6.12    Waiver of Right To Trial By Jury. GUARANTOR, AND BY ACCEPTANCE HEREOF
AGENT AND LENDERS, EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
GUARANTY, THE NOTE, THE MORTGAGE, THE LOAN AGREEMENT, OR THE OTHER LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY GUARANTOR, AGENT AND LENDERS, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. AGENT IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR,
AGENT AND LENDERS.

USActive 32932202.9    -16-

--------------------------------------------------------------------------------



6.13    Cooperation. The provisions of Section 10.26 of the Loan Agreement are
hereby incorporated by reference in their entirety with respect to Guarantor as
though set forth herein.
6.14    Reinstatement in Certain Circumstances. If at any time any payment of
the principal of or interest under the Note or any other amount payable by the
Borrower under the Loan Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, the Guarantor’s obligations hereunder with respect to such payment
shall be reinstated as though such payment has been due but not made at such
time.
6.15    Limits on Liability. Liability under this Guaranty is solely that of
Guarantor and under no circumstances shall Agent or Lenders be entitled to
recourse against any of Guarantor’s direct or indirect, disclosed or
undisclosed, partners (including, without limitation, any general partner of
Borrower), members, managers, investors, owners, shareholders, directors,
officers, affiliates, employees or agents (except for the named Guarantor
herein).
[NO FURTHER TEXT ON THIS PAGE]





USActive 32932202.9    -17-

--------------------------------------------------------------------------------




EXECUTED as of the day and year first above written.
GUARANTOR:
SOTHEBY’S,
a Delaware corporation
By:
/s/ Michael L. Gillis _________________
Name: Michael L. Gillis
Title: Senior Vice President and Treasurer






USActive 32932202.9